                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


NICHOLAS LEE BLAIR,                               §
                                                  §
                                                  §   CIVIL ACTION NO. 6:18-CV-00394-RAS
               Plaintiff,                         §
                                                  §
v.                                                §
                                                  §
UNIVERSITY OF TEXAS MEDICAL                       §
BRANCH,                                           §
                                                  §
               Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Nicholas Blair initiated this civil action on August 6, 2018. (Docket No. 1.) The

case was referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to obey

a court order and failure to prosecute. (Docket No. 8.) Thereafter, Plaintiff received a copy of the

Magistrate Judge’s Report and Recommendation as the acknowledgement card was returned to

this Court on December 6, 2018, although the exact date of receipt by Plaintiff had been torn off.

(Docket No. 9.) Therefore, Plaintiff received the Magistrate Judge’s Report and

Recommendation prior to December 6, 2018. The Report and Recommendation informed

Plaintiff of his rights to object to the Report and Recommendation within 14 days, and further

informed him that a failure to timely object shall bar “the objecting party from appealing the

factual findings and legal conclusions of the Magistrate Judge that are accepted and adopted by

the district court except upon grounds of plain error.” (Docket No. 8, at 2 (citing Douglass v.

United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)).) Since the service of the Report


                                                 1
and Recommendation at the latest possible date of December 6, 2018, Plaintiff has not filed

objections and the prescribed time period for doing so has passed.

       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITHOUT PREJUDICE.


             .    SIGNED this the 11th day of February, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE




                                                2
